  8:19-cr-00022-LSC-MDN Doc # 46 Filed: 06/25/20 Page 1 of 1 - Page ID # 112



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                          Plaintiff,                             8:19CR22

       vs.
                                                                  ORDER
ROWLAND SUDBECK,

                          Defendant.


      This matter is before the Court on the Defendant’s Unopposed Motion to Extend

Self-Surrender Date [45]. The Court notes that the assigned prosecutor in this district

does not object to the extension. Therefore,

      IT IS ORDERED:

      1. The Defendant’s Unopposed Motion to Extend Date for Self-Surrender (Filing

No. 45) is granted;

      2. The Defendant shall report no later than 2:00 p.m. on Monday, August 31, 2020,

to the place designated by the U.S. Bureau of Prisons; and

      3. The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for

             this district.

      Dated this 25th day of June 2020.

                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge
